DETAILED ACTION
This office action is responsive to RCE filed on June 14th, 2022.
Claims 5~24 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the Title as follows: COMMUNICATION METHOD, SESSION MANAGEMENT DEVICE, AND SYSTEM FOR PACKET ROUTING BY ACCESS NETWORK DEVICES BELONGING TO A SAME NETWORK INSTANCE HAVING DIFFERENT NETWORK ADDRESSES. 
Reasons for Allowability
The prior art of record and based on Applicant’s response made on 01/12/22, does not teach nor suggest, “A communication method, session management device, and System” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: “receiving a request for establishing or updating a second session for a terminal; obtaining a first network instance identifier of a network instance, wherein the first network instance identifier is for determining an interface corresponding to an access network device; sending a first message to a user plane device, wherein the first message requests to establish or update a first session, wherein the first session is associated with the second session, wherein the first message comprises the first network instance identifier and a network address, and wherein the network address is located in a packet forwarding rule in the first message; obtaining a second network instance identifier of the network instance, wherein the second network instance identifier is for determining an interface corresponding to the user plane device; and sending the second network instance identifier to the access network device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2443